Mr. Justice Farmer delivered the opinion of the court: Appellant does not claim that Railroad street was ever platted as a street or conveyed by appellee for such purposes. It bases its claim of right to the street upon the grounds of dedication, prescription under the common law and user under the statute. All of these grounds are earnestly urged and elaborately discussed by appellant in its brief and argument. Appellee discusses the questions arising upon the claim of dedication and common law prescription. From a careful examination of the evidence, an epitome of which is contained in the statement of the case herein, we are impressed with the view that there is much evidence in the record that strongly supports the contention of appellant upon all the grounds upon which it predicates its defense. A proper disposition of the case does not require that all the grounds be sustained or discussed, and to do so would unnecessarily extend this opinion without subserving any beneficial purpose, as the main controversy arises more from the facts than the law. We cannot resist the conclusion that under the evidence a public highway by user, under the statute, is established, even though the statute be treated as a declaration of common law prescription except as to the period of limitation, and that the circuit court erred in not so finding. In 1872 the General Assembly made a general revision of the road laws, and by section 1 of the act declared that all roads “used for ten years” are public highways. (Laws of 1872, p. 675.) Since that time a similar statute, varying only in the period of user, has stood upon our statute books. In 1883 the General Assembly declared all roads “used by the public as a highway for twenty years” to be public highways. (Laws of 1883, p. 137.) In 1887 this same law, being the first section of the Road and Bridge act, was so amended that it reads as follows: “That all roads in this State which have been laid out in pursuance of any law of this State, or of the Territory of Illinois, or which have been established by dedication, or used by the public as a highway for fifteen years, and which have not been vacated in pursuance of law, are hereby declared to be public highways.” (Starr & Cur. Stat. 1896, chap. 121, sec. 1.) By the provisions of this statute, which was in force when this action was brought, a road that has been used by the public as a highway for fifteen years and has not been vacated is a public highway. The variation in the periods of limitation, as fixed by the different statutes above mentioned, is immaterial in this case. It is unimportant, in the consideration of this case, whether the term be ten years or twenty years that the road shall be used to constitute it a highway, as the evidence in this case shows that if there is a highway here by user at all, it arises from a user by the public of the premises in question as and for a highway for more than thirty-five years prior to the bringing of this action. The statute applies alike to enclosed and unenclosed roads, the only difference being that in the case of an unenclosed or unfenced road the acts of the public with reference to it, from which the conclusion arises that the use by the public has been of such nature as to constitute the locus in quo a highway, must be of a more pronounced character than in the case where a highway is fenced out and used by the public. The user by the public of this strip for a highway by travel over arid across it is not disputed. It is contended by appellee that being a part of its right of way and in reasonable proximity to its depot, and being unenclosed, sufficient facts do not appear to establish in the public the assumption of a highway over this Railroad street, as against the appellee, its owner, and it may be conceded that where grounds are near to a railroad depot and freight yards more pronounced acts on the part of the public should be required before the conclusion is reached that the public has acquired the right to the premises as a highway than might under other or ordinary circumstances be required. In the case at bar it is shown that from 1858 or 1859 this street has been used by the public as a highway,— that is, that it has been traveled during all that time. It is also shown that prior to 1871 it was improved as a highway by being graded and drained. It is also shown that in 1868 the village of Peotone was incorporated, and the undisputed evidence is that from 1871 to the time this action was brought the village authorities constantly and regularly exercised jurisdiction over this street; that appellant improved it by filling, grading, draining, and placing crushed stone and macadam upon it; that dirt that was placed upon it was shipped over appellee’s road by appellant and paid for by appellant for the improvement of that street; that hitch-racks were put in the street for the accommodation of customers of those running places of business along the street; that trees were planted in the street by property owners for the ornamentation of and shade for their homes and business places; that sidewalks were laid upon the street; that for substantially its entire length business houses and homes were built facing the street, with no other means of egress or ingress than said street, among which were a town hall, and later the engine house for the fire department, and the town well, and that permanent structures and businesses were established and maintained with reference to it. That appellee, in 1868, recognized the existence of this condition of things cannot be questioned. Its general engineer, Mr. Clark, at that time had the control of its right of way, and executed the leases between it and persons doing business upon its right of way at said village. Previous to that time its leases had read from the center of its main track to its west line or right of way, but at that time it was represented to Mr. Clark that the business interests of its lessees required that there should be no interruption with the travel along this Railroad street, or the strip of ground which it is now claimed to be Railroad street, and that if a tenant were given a lease which included that strip of ground he might insist upon the control of it and deny the passage to other tenants or to the customers of the tenants. The leases were then made to read with a certain frontage on the railroad and extending back from the center of the track west, seventy feet of it, and so the leases remained from that time on. Mr. Clark states that at that time he knew that the strip was being traveled by the public. At no time after that, until just prior to the bringing of this suit, did appellee, so far as this record discloses, attempt in any manner to exercise jurisdiction or control over this strip of ground. The evidence fails to show that appellee, or anyone for it, ever expended an hour’s time or a cent in money in improving this part of the right of way for travel. By the occupation of its tenants upon the east side of this street in dispute, and the business men and residents of the town of Peotone on the west side of the street, the use of the street for a highway was a public necessity, and in the condition it was when the town was first platted, travel over it, much of the time, was impossible. Repairs were necessary and were made by the public, other men, in their individual capacity, doing filling and furnishing stone, and appellant also made repairs through its officials and at its expense. It is true that it is shown that some of the tenants of appellee materially aided in the improvement of this street; but it is shown that they did so by no agreement with appellee or because of any obligation they owed to it, but that whatever was done was in furtherance of their own business interests and for the accommodation of the public. Appellee states that it did not intend to dedicate this street to public use. What appellee’s intentions were is immaterial in determining whether the road existed by prescription. The statute does not require that the use by the public for the period named in it shall have been with his or its intention to dedicate the use of it to the public, and so we held in Township of Madison v. Gallagher, 159 Ill. 105, where it was claimed by the owners of the land over which the road was claimed that the alleged road was laid out by them, as adjoining owners, for their own private way, that it was immaterial, under the statute, whether the owners intended the road to be a private road or not, and there said (p. 109) : “In order to determine whether a road is a public highway or not, by prescription, the question is whether it has been used by the public as a highway for the period named in .the statute.” We further said: “It is such use which makes it a public highway if it is a public highway; and the fact of such use is not affected in any way by the original intentions of the adjoining owners, or by their consent or opposition when the road first began to be used as such.” And so in the case at bar, whether appellee intended that such road should be opened for the use of the public or only for the use of itself and its lessees and customers is immaterial, if, in fact, the public has used it for the statutory period as a public highway, and has, in such use, done such unequivocal acts as indicate that such use was the exercise of a right claimed by the public. Appellee further says that it had no knowledge that the public was making the improvements shown by the evidence to have been made upon this street at public expense or in the manner or to the extent claimed. It is true that appellee is a corporation, and can only have notice through its officers and agents of matters and things affecting its rights. Appellee was operating its railroad through Peotone before there was any town at that place. It established its depot before the town of Peotone was built. It invited business, and the existence of the depot and the railroad was doubtless calculated to and did bring together the inhabitants as a settlement which finally resulted in the town. It sold to Johnson, who platted the town. The town was growing from 1858 to 1895. The building done with reference to this street, and the exercise of public and private acts with reference to it, were of such character that we cannot indulge appellee in its contention of ignorance of the many transactions during all that time that were taking place with reference to this street that should materially affect its rights and interests in it. As was said in Dimon v. People, 17 Ill. 416: “But while no presumptions or inferences can be made against those who have neither actual or constructive notice of such user, everyone is presumed to know of and notice such use of a way over his land.” Appellee cites a number of cases which it insists are very similar in their facts to the case at bar, and in which it was held the right of a public highway did not exist, among which are City of Chicago v. Chicago, Rock Island and Pacific Railway Co. 152 Ill. 561, Williams v. New York and New Haven Railroad. Co. 39 Conn. 510, and Rost v. Commonwealth, 98 Pa. St. 614. We have examined those cases, and find that in each of them where it was claimed a public highway existed, the owner of the locus in quo had made the improvement thereon and fitted it to use in connection with his private business, and in each instance did all that could be done, taking the use into consideration, to maintain a distinction between it and that portion of the highways adjacent to it that belonged to the public. The case of City of Chicago v. Chicago, Rock Island and Pacific Railway Co. supra, was where a dispute arose between the city and the railroad as to a strip of ground adjoining the railroad company’s depot, which was left for omnibuses and carriages to stand upon. In 1866 the city of Chicago paved the street adjoining this strip, the railroad paying for its proportionate share of the pavement of the public street,, and at the same time paved, at its own expense, the disputed ground, placing a line of blocks between the public street and the part owned by the railroad. The curb-stones, which were placed next to the depot, were paid for wholly by the railroad company. In 1871 the depot was destroyed by fire and was re-built on the same foundation. In 1877 the street was again paved by the property owners and the railroad company re-paved the disputed strip. In 1890 the street was again re-paved by special assessment, the railroad company paving its own portion of the disputed strip. In the case of Williams v. New York and New Haven Railroad Co. supra, which was over a disputed strip of right of way claimed as a public highway adjoining the railroad company’s depot, it appeared that the railroad company graded the strip in question, rendered it fit for use in connection with its business, and kept it in repair at its own expense up to the time of the bringing of the suit. The Rost case, supra, was where the owner of a ferry opened and kept in repair a lane leading through his land to his ferry, which was used by the public in going to the ferry, for more than twenty years. The ferry was abandoned and the lane closed, and it was held that the public acquired no right to the lane as a highway. All these cases, we think, are entirely different from the case at bar. Here appellee did not improve Railroad street for its own use or for the use of anybody. In fact, it did not improve it at all. When it did improve the cross-streets that crossed its right of way, by placing stone and gravel upon them and grading them up to render them suitable for travel, it improved them east of its track one hundred feet from the center and west of its track only seventy feet, or to Railroad street, thus leaving out the thirty-foot strip here' in controversy, so that the similarity between the cases cited and the case at bar is not carried out or sustained. If the question were one of negligence on the part of appellee in failing to keep this thirty-foot strip of ground in proper condition, by which damages accrued to some individual rightfully there, no one would think of contending that in thirty-five years it was not the duty of appellee to ascertain the condition of its right of way that the public was using or was likely to use in connection with the business of the public and appellee or its lessees, and we think where the rights of the company are to be affected and the acts are so unequivocal and the improvements of so extended and material a character as were those made upon the road in question by the public, appellee must be charged with notice thereof. It cannot be seriously contended that, so far as the public was concerned, it was not claiming to be exercising a right in traveling over this road as a highway. The manner and extent of the use, the expenditure of public moneys thereon and the building of the town with reference thereto, all conclusively show that the public regarded it as a public highway. There is no claim, and if there were there is no evidence to support it, that the exercise of the public right was interrupted in any material manner or to any reasonable extent, or for any such time, as to affect the operation of the statute. The foregoing opinion was filed at a former term and a rehearing allowed, but after a further consideration given to the questions involved we adhere to the views originally entertained and to the conclusions then reached. We have therefore adopted the opinion heretofore filed. The decree of the circuit court is reversed and the cause remanded to that court with directions to dismiss the bill. Reversed and remanded.